Name: Commission Regulation (EC) No 2284/97 of 17 November 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  animal product
 Date Published: nan

 18 . 11 . 97 EN Official Journal of the European Communities L 314/ 17 COMMISSION REGULATION (EC) No 2284/97 of 17 November 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof, Whereas Article 8 (3) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 1 572/97 (4), provides that, notwithstanding Article 44 (5) of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (  '), as last amended by Regulation (EC) No 1404/97 (6), the time limit of 21 days for the notification of the outcome of an invitation to tender opened in an importing third country is to be replaced by a time limit of 90 days; Whereas recent experience has shown that that de ­ rogation has resulted in certain anomalies; whereas, with a view to more effective administration of export licences, the normal time limit laid down in Article 44 (5) of Regu ­ lation (EEC) No 3719/88 should accordingly be rein ­ stated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 Article 8 of Regulation (EC) No 1445/95 is hereby amended as follows : 1 . paragraph 2 is replaced by the following: '2 . The term of validity of export licences for products in the beef and veal sector issued under the procedure provided for in Article 44 of Regulation (EEC) No 3719/88 shall , however, expire at the end of the fourth month following their day of issue within the meaning of Article 21 ( 1 ) of that Regulation .'; 2 . paragraph 3 is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences applied for from the third day following the date of entry into force of this Regula ­ tion . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 24. (2) OJ L 296, 21 . 11 . 1996, p . 50 . 0 OJ L 143, 27 . 6 . 1995, p. 35 . (4) OJ L 211 , 5 . 8 . 1997, p. 39 . ( 5) OJ L 331 , 2 . 12. 1988 , p . 1 . ( «) OJ L 194, 23 . 7 . 1997, p . 5 .